               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEITH C. BACHTELL and RENEE              :    Civil No. 1:18-cv-02292
D. BACHTELL, as Administrators of        :
the Estate of Jamison Taylor Bachtell,   :
dec’d and in their own right,            :
                                         :
      Plaintiffs,                        :
                                         :
        v.                               :
GENERAL MILLS, INC. and                  :
SIGNATURE BRANDS LLC,                    :
                                         :
      Defendants/                        :
      Third Party Plaintiffs.            :
                                         :
         v.                              :
FLAIR FLEXIBLE PACKAGING                 :
CORPORATION and MANTO                    :
INTERNATIONAL LIMITED                    :
                                         :
     Third-Party Defendants              :    Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court is Signature Brands LLC’s (“Signature”) Motion for Leave

to File Amended Answer with Counter-claim against Keith C. Bachtell and Renee

D. Bachtell. (Doc. 61.) For the reasons below, the court shall deny the motion.

      I.    BACKGROUND

      On November 29, 2018, Plaintiffs Keith C. Bachtell (Mr. Bachtell) and Renee

D. Bachtell (Mrs. Bachtell) (together, “Bachtells” or “Plaintiffs”) sued Defendants

General Mills, Inc. and Signature (“Defendants”). Plaintiffs allege that their son

died when he choked to death on the cap to an icing tube that Defendants improperly


                                         1
designed and sold. On January 31, 2019, Signature filed a standard answer alleging

multiple affirmative defenses. Two weeks later, it filed a third-party complaint

against two different third parties seeking indemnification and contribution for

Plaintiffs’ claims. On June 11, 2019, Signature filed a motion for leave to file

another third-party complaint against the health-care providers that treated the

Bachtells’ son. The court granted said leave, after which Signature filed that third-

party complaint on October 29, 2019.

      On November 14, 2019, Signature filed an additional motion for leave, this

time seeking permission from the court to file a counterclaim, under Federal Rule of

Civil Procedure 13, for contribution against Plaintiffs. In essence, Signature argues

that Plaintiffs’ own negligence contributed to their son’s death, rendering them joint

tortfeasors with Signature for each other’s harm. (See Doc. 61-1.) This motion has

been fully briefed. It is thus ripe for review.

      II.    STANDARD OF REVIEW

      “Where, as here, a party seeks to amend a pleading after a responsive pleading

has been served, it may do so ‘only by leave of court or by written consent of the

adverse party; and leave shall be freely given when justice so requires.’”

Dimensional Comm’cns, Inc. v. OZ Optics, Ltd., 148 F. App’x 82, 85 (3d Cir. 2005)

(quoting FED. R. CIV. P. 15(a)). “‘Among the grounds that could justify a denial of

leave to amend are undue delay, bad faith, dilatory motive, prejudice, and futility.’”


                                           2
Id. (quoting In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.

1997)). “‘An amendment is futile if the amended complaint would not survive a

motion to dismiss.’” Cnty. of Hudson v. Janiszewski, 351 F. App’x 662, 666 (3d

Cir. 2009) (quoting Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000)).

      III.   DISCUSSION

      Here, the parties primarily argue about whether the amendment is timely and

whether the underlying evidence is sufficient to justify Signature’s counterclaim. A

new scheduling order is likely to be entered soon, rendering timeliness a non-issue,

and the question of whether Signature’s pleaded counterclaim is supported by the

evidence is irrelevant.   As such, neither issue is helpful to the court. Nonetheless,

the court shall sua sponte deny the motion on ripeness grounds. Peachlum v. City

of York, Pa., 333 F.3d 429, 433 (3d Cir. 2003) (“[C]onsiderations of ripeness are

sufficiently important that the court is required to raise the issue sua sponte even

though the parties do not.”); Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S.

803, 808 (2003) (“[T]he question of ripeness may be considered on a court’s own

motion.”).

      Under Pennsylvania law, a claim for contribution is not ripe until a judgment

has been rendered against the party seeking contribution. Kenda v. Clark Equip.

Co., No. 85-CV-6534, 1986 WL 814, at *1 (E.D. Pa. Jan. 15, 1986) (collecting

cases).   Rule 14(a)(1) authorizes a third-party plaintiff to bring an unripe


                                          3
contribution claim against a third-party defendant, even though its actionability is

contingent on an underlying judgment being entered. See FED. R. CIV. P. 14(a)(1)

(“[A] defending party may, as third-party plaintiff, serve a summons and complaint

on a nonparty who is or may be liable to it for all or part of the claim against it.”)

(emphasis supplied); see Stahl v. Ohio River Co., 424 F.2d 52, 56 (3d Cir. 1970)

(“This language [in Rule 14(a)(1)] clearly recognizes contingent liability.”). But

Rule 13, which governs counterclaims, contains no such language:

             Rule 13 refers only to claim that have ‘matured’ at the time
             they are pleaded as counterclaims. The crucial time for
             determining whether a claim may be filed as a
             counterclaim under the Rule 13(a) and Rule 13(b) is the
             time pleadings are filed. Claims which have ‘matured’
             after the filing of a party’s pleadings in the action may be
             pleaded with the permission of the court under Rule 13(e).
             But under the specific language of Rule 13(e) such
             permission may be given only if the claim is a ‘matured’
             one at the time permission is requested.
Stahl, 424 F.2d at 54-55 (internal citations omitted).       As such, a “claim for

contribution is not a matured claim as contemplated under Rule 13(e) because such

claim is contingent upon a verdict and judgment establishing liability of a party as a

joint tortfeasor.” Id. This is a sufficient basis to deny the motion. See, e.g., Cobb

v. Nye, No. 4:14-cv-0865, 2015 WL 3702515, at *2 (M.D. Pa. June 12, 2015)

(dismissing defendant’s contribution counterclaim under Stahl); Barnes v. Maumee




                                          4
Express, Inc., No. 01-CV-5766, 2003 WL 21659176, at *1 (E.D. Pa. Jan. 27, 2003)

(same); Kenda, 1986 WL 814 at *1-2 (same).

      IV.   CONCLUSION
      For the reasons outlined above, the court shall deny Signature leave to file a

contribution counterclaim against Plaintiffs. An appropriate order shall follow.

                                        /s/ Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge

Dated: January 15, 2020




                                         5
